Exhibit 10.1

 

AMENDMENT

TO

INVESTMENT ADVISOR AGREEMENT

 

This Amendment to Investment Advisor Agreement (“Amendment”) is entered into
this 16th day of July, 2004, by and between State Street Bank and Trust Company,
a trust company organized under the laws of the Commonwealth of Massachusetts
(“State Street”), and Pacific Investment Management Company LLC, a Delaware
limited liability company (the “Advisor”), with reference to the following
facts:

 

WHEREAS, State Street and the Advisor entered into an Investment Advisor
Agreement on July 1, 2002 (the “Agreement”), wherein State Street appointed the
Advisor, and the Advisor accepted the appointment, to provide investment
management services with respect to a portion of the assets of the American Bar
Association Members/State Street Collective Trust (the “ABA Members Collective
Trust”); and

 

WHEREAS, State Street and the Advisor hereby agree to amend the Agreement as
indicated below.

 

NOW, THEREFORE, State Street and the Advisor agree as follows:

 

1. The third paragraph on page one of the Agreement is hereby amended by
replacing the words “Intermediate Bond Equity Fund” with “Intermediate Bond
Fund.”

 

2. Section 4(b) of the Agreement is hereby amended by deleting the last two
sentences, starting with “Advisor is authorized on behalf of the Subaccount to
enter into individual confirmation documents…” and replacing such sentences with
the following:

 

“For those transactions that constitute an Authorized Transaction under the
Agreement, the Advisor is authorized on behalf of the Subaccount to enter into
agreements and execute any documents (which shall include the ISDA Master
Agreement and Credit Support Annex and any other documents related thereto)
required to make investments that are permitted pursuant to the Fund Declaration
attached as Appendix B hereto, as such appendix may be amended from time to
time.”

 

3. Except as modified herein, the terms and conditions of the Agreement remain
unchanged and in full force and effect. All capitalized terms not otherwise
defined herein shall have the meaning set forth in the Agreement.

 

EXECUTED on the date first above written.

 

Pacific Investment Management Company LLC

     

State Street Bank and Trust Company

By:  

/S/    BRENT L. HOLDEN

      By:  

/S/    BETH HALBERSTADT

    Name: Brent L. Holden           Name: Beth Halberstadt     Title: Managing
Director           Title: Vice President